UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7436



In Re:   JAMES CLAUDE BAILEY,

                                                         Petitioner.




   On Petition for Extraordinary Writ under the All Writs Act
                         (CA-00-21-RAJ)


Submitted:   October 20, 2005         Decided:     October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James Claude Bailey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James Claude Bailey petitions for an extraordinary writ

pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2000).   We find

that relief is not warranted, and we therefore deny the petition.

We grant Bailey leave to proceed in forma pauperis and deny his

“motion for expedited response” as moot.    We dispense with oral

argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

significantly aid the decisional process.

                                                   PETITION DENIED




                              - 2 -